July 29,    1975



The Honorable    W. J. Estelle.    Jr.                      Opinion   No.   H-652
Director
Texas Department    of Corrections                          Re:       Authority   of Department
Huntsville,  Texas 77340                                              of Corrections      to require
                                                                      that any eligible     inmate
                                                                      who is receiving       college
                                                                      training  apply for federal
                                                                      veterans   benefits     to defray
Dear   Mr.   Estelle:                                                 the cost of such education.

     You advise that the Department            of Corrections       has voluntarily    instituted
a program     extending    free college     training    to eligible   inmates who wish to
participate.     Several    colleges    conduct courses        at the prison units and bill
the Department       for the tuition fees.       Tuition   is paid and books are provided
by the Department.        A number of inmates           enrolled    in the program      receive,
or are eligible    to receive,      G. I. Bill benefits     from the federal       government
for attending    college.     You have advised        the federal     Veterans    Administration
of the situation,     but such benefits      continue to be paid inmates         by the federal
gnvernment.

     At the present,  such amounts received   by inmates   are placed in the
Inmate!8   trust fund established pursuant to article  6166y, V. T. C. S. You
ask:

         Can the Texas Department         of Corrections    require
         that any inmate entitled to the GI Bill . . . obtain
         same [and reimburse        the Department     or] . . . not
         be allowed  to participate     in the program?

     Authority     does exist in some other jurisdictions    for obligating   the
estates    of prisoners   to reimburse  the state for the cost of keeping and
maintaining      them while in prison.   60 Am. Jur. 2d Penal and Correctional
Institutions    $ 11. p. 81.6. However,   such matters    are for legislative     deter-
mination.      The Texas Legislature    has not made the estates      or incomes     of




                                            p. 2862
The Honorable     W.   J. Estelle,    Jr.,     page     2




prisoners   liable for the cost of their maintenance      .except in relation       to
the work-furlough     program.    See V. T. C. S. arts.    6203c,    5 9(b)(2),
6166x-3,   § 6. By expressly     indicating  particular   circumstances         in which
a prisoner    can be required  to reimburse     the state, we think the Legislature
has negatived    any idea that pi+soners    may be generally      required      to do so.

     While it may be better policy for the Veterans             Administration    to pay
prisoners’    benefits,    if at all, directly    to the prison which is incurring
the veteran’s    educational      expenses,    that policy question    is one determined
by federal    authorities.      See
                                -    38 U.S. C.   $1651,  et seq.; 77  Am. Jur. 2d
Veterans    $152. et seq.

                             SUMMARY

              The Texas Department        of Corrections     has no
         statutory   authority   to require    those prisoners   to whom
         college   educational    opportunities    will be extended   to
         apply for federal     veterans   educational   benefits  or to
         reimburse     the Department     of Corrections.

                                                 Very       truly     yours,




                                                 Attorney           General    of Texas

APPROVED:




DAVID    M.   KENDALL,      First    Assistant




d
C. ROBERT   HEATH.
Opinion Committee
                           Chairman




                                             p. 2863